DETAILED ACTION

Response to Amendment
1.	This office action is in response to applicant’s communication filed on 02/23/2021 in response to PTO Office Action mailed on 12/14/2020.  The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results as follows.  
2.	In response to the last Office Action, claims 1, 9 and 17 have been amended.  No claims are added or canceled.   As a result, claims 1-24 are pending in this office action.

Response to Arguments
3.	 Applicant's arguments with respect to claims 1-24 have been fully considered but are not persuasive and moot in view of new ground(s) of rejection:
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-5, 7-13 and 15-21, 23 and 24  are rejected under 35 U.S.C. 103 as being unpatentable over Rice (US 2019/0080063 A1) and in view of Gilbert et al. (US 2002/0073138 A1), hereinafter Gilbert.

	Referring to claims 1, 9 and 17, Rice discloses a method of dynamically changing a data de-identification ruleset applied to a dataset for de-identifying data (See para. [0009], para. [0036] and para. [0037] and Figure 1, updating a set of rules associated with live log data that is associated with a first characterization of presence of personally identifiable information [PII])  to transform values of the dataset to protect sensitive information (See para. [0045] and para. [0046] and Figure 4, editing the identified PII in the live log data to reduce the likelihood that the edited data can be used to identify, contact and locate a single person or to identify the person in context) comprising:
 	periodically monitoring a dataset via a processor wherein the data set changes over time (See para. [0036] -para. [0038], monitoring live events associated with a user including edges between the user and other users or objects, posting of content by the user, various actions performed by the user with various objects on social networking system) and is derived from data that is de-identified according to a data de-identification ruleset under a set of conditions, wherein the data de-identification rules indicates one or more manners of de-identifying data […] (See para. [0045]-para. [0048], the de-identification processing are based on a set of rules including data patterns, attributes and/or data types detected from the live log data, for example, the PII detector may detects PII based on data patterns such as content which posted by international users, the PII detector can also detect PII based on attributes from the log data, including identifying PII content comprises a specific combination of characters and numbers, and as another example some structured data in the log data may be known to include PII, the PII detector determines data schema associated with that structured data is likely to include PII);
evaluating, via the processor, the set of conditions for the data de-identification ruleset with respect to the monitored dataset (See para. [0044]-para. [0048], evaluating the set of rules to identify PII, the set of rules including analyzing data pattern from the live data log, for example, one of the rules is a numerical scheme including phone numbers, credit card numbers are considered to be PII.  Another rule can be based on data patterns, e.g. content posted by a user. Another rule can be based on detection of a specific data type or structure associated with PII);
	determining that one or more conditions of the set of conditions for the data de-identifying ruleset are no longer satisfied by the monitored dataset (See para. [0053] and para. [0054], when some of the PII in the log data are not identified or in other words, the de-identification rules no longer satisfied to identify PII in the current live log data),
dynamically changing, via the processor, one or more rules of data de-identification ruleset to apply at least one different manner of de-identifying data […] and provide de-identified data satisfying the set of conditions  (See para. [0009] and para. [0010], para. [0044]-para. [0048],updating a set of rules to identify personally identifiable information [PII] associated with generation of a first characterization of live log data, the set of rules to identify including at least one of a predetermined numeric schema, ASCII codes, data types and/or attributes, data patterns, also note in para. [0053] and para. [0054], when some of the PII in the log data are not identified or in other words, the de-identification rules no longer satisfied to identify PII in the current live log data, the system uses machine-learning (ML) or artificial intelligence (AI) techniques to assist in the aforementioned de-identification processing to update the set of rules [e.g. numeric schema, ASCII codes, data types and/or attributes, data patterns] based on the first characterizations and re-run the PII detection and de-identification processing of the live log data).
Rice does not explicitly disclose the de-identification ruleset indicates one or more manners of de-identifying data to suppress a first amount of information wherein the set of conditions includes a quantity of successful linkages between records of the monitored data set and information from one or more external datasets.
Gibert discloses the de-identification ruleset indicates one or more manners of de-identifying data to suppress a first amount of information (See para. [0007]-para. [0009], de-identifying data records from different industries including hospitals, banks, insurances, government programs and etc. using de-identification ruleset including removing entity’s identify information from data records, examples of personally identifiable information includes SSN, name, address, date of birth, phone number and etc.), wherein the set of conditions includes a quantity of successful linkages between records of the monitored data set and information from one or more external datasets (See para. [0038] and para. [0042] and para. [0057] and Figure 1, the server computer is configured for probabilistic record linkage of data records from data sources and monitor a file directory for a new data record file transmitted from computer 12-N; and access a mapping configuration file with data fields, locating data fields pertaining to an individual’s identify) and dynamically changing one or more rules of the data-identification ruleset to apply a at least one different manner of de-identifying data to suppress a second amount of information greater than the first amount of information and provide de-identified data satisfying each condition of set of conditions (See Figures 4, 5, para. [0043]-para. [0052], para. [0054] and para. [0065], changing number of fields are selected for encoding, including social security number, last name, first name, insurance identification, date of birth associated with record linkage mapping rules, e.g. de-identifying a first amount of information 62 to a second amount of information 78).
See Gilbert, para. [0015]). 
	As to claims 2, 10 and 18, Rice discloses wherein evaluating the set of conditions comprises one or more from a group of: performing triangulation attacks of the monitored data against one or more external datasets to indicate a probability of successful re-identification; retrieving statistics from publicly available and other external datasets to derive population density and population uniqueness criteria; evaluating correlations between attributes of the monitored data based on the monitored data or knowledge from external datasets that indicate indirect re-identification (See Rice, para. [0058] evaluating or predicting associations between samples [e.g. average length of the attributes] based on external training data set that are indicated to be PII sensitive data); and determining changes to data distribution that affect the data de-identification ruleset. 
	As to claims 3, 11 and 19, Rice discloses generating a first notification of the change to the one or more rules of the data de-identification ruleset to notify a data owner (See Rice, para. [0054], transmitting a notification to a human detector indicating a new characterization of the data column has been performed, note in Rice, para. [0009], a characterization is a set have rules includes a set of predetermined data patterns), and a second notification of transit to another data de-identification ruleset whose conditions are currently satisfied (See Rice, para. [0054], the system detects a new or latest characterization indicates potential sensitive while the prior characterization does not,  the new or the latest characterization have rules or patterns that are currently satisfied to detect sensitive data, the system informs to rerun PII detection and de-identification using the updated rules). 
	As to claims 4, 12 and 18, Rice discloses dynamically changing one or more rules of the data de-identification ruleset (See para. [0009], para. [0054], the system updates the rules of de-identification process in response to determination indicating that the prior characterization [e.g., a set have rules includes a  set of predetermined data patterns associated with PII sensitive data] has potential error in identifying sensitive PII data ). further comprises: replacing the data de-identification ruleset with a new data de-identification ruleset selected from among a group of data de-identification rulesets based on the evaluation (See Rice, para. [0058] - para. [0060], generating a latest characterization based on a predication and a machine-learning based classifier with various rules such as average length, boundary check, uniqueness of things or etc. and updating or replace the prior characterization based on the latest characterization obtained from the rules of the prediction model and the machine-learning based classifier), wherein conditions of the new data de-identification ruleset are satisfied (See Rice, para. [0058]-para. [0060], the prediction model and the machine-learning based classifier includes definitions of a new pattern, a new data type or etc., to update a set of rules with these definitions to rerun the de-identification process, the prior characterization has discrepancies, no longer can de-identification all the sensitive data ).
As to claims 5, 13 and 21, Rice discloses wherein replacing the data de-identification ruleset further comprises: replacing the data de-identification ruleset with the new data de-identification ruleset in response to a change in a threshold of a data de-identification rule in the data de-identification ruleset (See Rice, para. [0060], the system replaces the prior characterization based on the latest characterization obtained from the rules of the prediction model and the machine-learning based classifier in response to the discrepancy is out of a tolerable range). 
As to claims 7, 15 and 23, Rice discloses dynamically changing one or more rules of the data de-identification ruleset further comprises: changing one or more conditions of the data de-identification ruleset to enable each of the conditions to be satisfied (See Rice, para. [0058] - para. [0060 and para [0080], generating a latest characterization based on a predication and a machine-learning based classifier with various rules such as average length, boundary check, uniqueness of things or etc. and updating or replace the prior characterization based on the latest characterization obtained from the rules of the prediction model and the machine-learning based classifier and rerunning the de-identification process to verify whether the latest characterization is satisfied and within a tolerable range). 
As to claims 8, 17 and 24, Rice discloses dynamically changing one or more rules of the data de-identification ruleset further comprises: dynamically changing one or more rules of the data de-identification ruleset based on machine learning (See Rice, para. [0058] - para. [0060 and para [0080], generating a latest characterization based on a predication and a machine-learning based classifier with various rules such as average length, boundary check, uniqueness of things or etc. and updating or replace the prior characterization based on the latest characterization obtained from the rules of the prediction model and the machine-learning based classifier). 
				

5.	Claims 6, 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rice (US 2019/0080063 A1) in view of Gibert (US 2002/0073138 A1) and further in view of Singla al. (US 2016/0019388 A1), hereinafter Singla.
As to claims 6, 14 and 22,  Rice discloses preventing release of the de-identified data in response to the evaluation indicating […] de-identification ruleset of the group are not satisfied (See Rice, para. [0054], prevent access to the de-identified data when the system determines that the prior characterization does not satisfy de-identified sensitive data since the prior characterization indicates that the data is free of sensitive data while the latest characterization based on the latest characterization obtained from the rules of the prediction model and the machine-learning based classifier indicates the data has potential sensitive data).
Rice does not explicitly disclose prevent an action in response to the evaluation indicating one or more conditions for each data ruleset of the group are not satisfied.
However, Singla discloses prevent an action in response to the evaluation indicating one or more conditions for each data ruleset of the group are not satisfied (See para. [0034] and para. [0036], the rule action triggering module only trigger action when the conditions for the rules are satisfied).
Hence, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention was made to modify the Rice’s system to prevent an action in response to the evaluation indicating one or more conditions for each data ruleset of the group are not satisfied, as taught by Singla in order to prevent unauthorized access to confidential information by analyzing activities that can be detected through application of rules to events (See Singla, para. [0009] and para. [0010]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YUK TING CHOI
Examiner
Art Unit 2153



/YUK TING CHOI/Primary Examiner, Art Unit 2153